Citation Nr: 0946391	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and P.K.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2007 and May 2009.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

A hearing was held on October 25, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case. A transcript of the 
hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
May 2004 prior to the initial decision on the claim in July 
2004, as well as in February 2007 and February 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the May 2004 and February 2007 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the March 2005 statement of 
the case (SOC) and the March 2009 and September 2009 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2004, February 2007, and 
February 2008 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004, February 2007, and February 2008 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The February 2008 letter also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2004, February 2007, and 
February 2008 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.   

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2007 and February 2008 letters informed the 
Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  After the notice was 
provided, the claim was readjudicated in a June 2009 SSOC. 
See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and 
notifying claimant of such readjudication in the statement of 
the case).  Moreover, the Board concludes below that the 
Veteran is not entitled to service connection for PTSD.  
Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records and service personnel records as well as all 
identified and available VA treatment records and private 
medical records are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  He 
was also provided the opportunity to testify at a hearing 
before the Board, and as will be discussed below, attempts 
were also made to verify the Veteran's claimed in-service 
stressors.

The Veteran was also afforded a VA examination in February 
2009 in connection with his current claim.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in- service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  
Initially, the Board notes that an in-service stressor has 
been verified.  In this regard, the Veteran has claimed that 
that he was subjected to enemy fire while serving on the USS 
New Jersey in October 1968 in North Vietnam.  A March 2008 
response from the U.S. Army Joint Service Records Research 
Center (JSRRC) does indicate that the 1968 command history 
for the USS New Jersey shows that the ship was conducting 
naval gunfire support operations in the vicinity of Cape Lay 
near the demilitarized zone (DMZ) of the Republic of Vietnam 
on October 26, 1968, and took hostile fire from North 
Vietnamese shore batteries.  The USS New Jersey immediately 
commenced evasive maneuvers, and ten to twelve rounds of 
enemy fire fell more than 500 yards from the USS New Jersey 
without causing any damage.  It was also noted that six 
rounds of enemy 100 millimeter fire were directed at the USS 
New Jersey on October 30, 1968, while stationed off of Cape 
Lay.  Most of the rounds fell over 3000 yards from the ship 
without any damage occurring.   Therefore, the Board finds 
that there is credible evidence supporting the conclusion 
that the Veteran was exposed to his alleged stressors in 
service.

Nevertheless, the medical evidence does not show that the 
Veteran currently has PTSD related to his verified in-service 
stressor.  VA medical records dated in October 2004 and 
November 2004 assessed the Veteran as having an anxiety 
disorder not otherwise specified.  Despite exhibiting some 
features of PTSD, the psychologist specifically stated that 
the Veteran did not have all of the symptoms necessary for a 
diagnosis of PTSD.  Although the same psychologist indicated 
in September 2005 that the Veteran's symptoms had increased 
and that he may meet the criteria, an actual diagnosis of 
PTSD was not rendered at that time.  

Indeed, the February 2009 VA examiner reviewed the Veteran's 
claims file and observed his verified in-service stressor.  
Following a mental status examination, the examiner diagnosed 
the Veteran as having a depressive disorder not otherwise 
specified that was not service-related.  He stated that there 
was insufficient evidence to justify a diagnosis of PTSD.  He 
explained that the symptom pattern, clinical portrait, and 
psychological profile were not consistent with a diagnosis as 
defined by the DSM-IV.  

The February 2009 VA examiner also commented that incidents 
in service occurred from a great distance with little or no 
imminent danger and are questionably traumatic as defined by 
the DSM-IV.  In reviewing the claims file, he noted that 
there was no indication that the Veteran was exposed to any 
incident that would have involved imminent death or dying to 
himself or to anyone else given the distance that the rounds 
of enemy fire landed from the ship and their inaccuracy.  As 
previously noted, the diagnostic criteria, including those 
related to stressors, set forth in DSM- IV have been adopted 
by the VA. 38 C.F.R. § 4.125.  

The February 2009 VA examiner further stated that the Veteran 
did not appear to be exhibiting any psychiatric pathology at 
the time of the examination.  Although the Veteran reported 
having some difficulties with occasional episodes of lack of 
energy and irritability, the examiner indicated that those 
symptoms were not service-related.  In particular, the 
examiner had noted that it became apparent during a 
discussion with the Veteran that his problems with anger and 
irritability were related to other things in his life at the 
time of the examination as well as some possible age-related 
issues.  

The Board does observe the June 2004 lay statement submitted 
by an individual who indicated that he had recently gone with 
the Veteran to tour the USS New Jersey.  He stated that the 
Veteran had become tearful and had told him that about the 
nightmares he was experiencing.  He believed that the Veteran 
was exhibiting some or all of the symptoms of PTSD and 
recommended that he seek professional psychiatric care.  
While lay witnesses may provide competent testimony as to 
visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board notes that this individual is not 
competent to testify as to what the Veteran's diagnosis was 
at that time or its relationship to his period of service.  

Based on the foregoing, the Board concludes that the medical 
evidence does not show that the Veteran currently has PTSD 
that is related to his in-service stressor.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


